PER CURIAM.
Claudis B. Green appeals the order of the magistrate judge* granting the Defendant’s motion for summary judgment, denying Green’s motion for summary judgment, and dismissing his action under 42 U.S.C. § 1983 (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the magistrate judge. See Green v. Williams, CA-03-596-2 (E.D.Va., Sept. 17, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


 This case was decided by the magistrate judge upon consent of the parties under 28 U.S.C. § 636(c)(1) (2000).